     Case 2:20-cv-01374-APG-DJA Document 24 Filed 06/15/21 Page 1 of 2




 1
                                 UNITED STATES DISTRICT COURT
 2
                                          DISTRICT OF NEVADA
 3
                                                    ***
 4
      ZURICH AMERICAN INSURANCE                            Case No. 2:20-cv-01374-APG-DJA
 5    COMPANY,
 6                           Plaintiff,                    ORDER
 7          v.
 8
      ASPEN SPECIALTY INSURANCE
 9    COMPANY,
10                           Defendant.
11

12          Before the Court is the parties’ stipulation and order to extend discovery and for the

13   defendant to serve supplemental responses to plaintiff’s first set of requests for production. (ECF

14   No. 23). The parties apparently request a stay of discovery—indicated by both the language of the

15   motion and the mismatched document titles, one of which reads “Stipulation to Stay Discovery”—

16   but have instead filed a stipulation to extend discovery. The parties, however, have failed to comply

17   with the Local Rules for filing a motion to extend discovery deadlines. They provide no statement

18   specifying the discovery completed, no specific description of remaining discovery, and no reasons

19   why the deadlines cannot be met as required under Local Rule 26-3. Rather, the parties assert only

20   that “they were considering staying discovery until after the Motion [to Dismiss] was decided.”

21          As the parties cited in their motion, the Court has previously reminded the parties that they

22   “are not permitted to informally stay discovery [and must] seek Court approval by filing a motion

23   with appropriate points and authorities to the extent a stay of discovery is requested.” (ECF No.

24   22). Regardless of how they title it or whether they agree, the parties are disregarding this Court’s

25   prior order through the instant motion. And they have done so poorly by failing to style the motion

26   as one for an extension under Local Rule 26-3. Because the parties are attempting to informally

27   stay discovery against the Court’s prior order (ECF No. 22) and because they have failed to comply

28   with Local Rule 26-3, the Court denies their stipulation to extend discovery deadlines.
     Case 2:20-cv-01374-APG-DJA Document 24 Filed 06/15/21 Page 2 of 2




 1           IT IS THEREFORE ORDERED that the parties’ stipulation and order to extend discovery

 2   is denied without prejudice.

 3           IT IS FURTHER ORDERED that the parties’ stipulation and order for defendant to serve

 4   supplemental responses to plaintiff’s first set of requests for production of documents is denied as

 5   moot.

 6           IT IS FURTHER ORDERED that any subsequent motion or stipulation to extend discovery

 7   deadlines must comply with Local Rule 26-3 and provide a statement of the discovery completed,

 8   a specific description of the remaining discovery, the reasons why discovery cannot be completed

 9   by the deadlines, and a proposed schedule for completing all remaining discovery.

10           IT IS FURTHER ORDERED that the parties must seek Court approval by filing a motion

11   with appropriate points and authorities should they seek a stay of discovery. The parties are again

12   reminded that they are not permitted to informally stay discovery.

13

14           DATED: June 15, 2021

15
                                                          DANIEL J. ALBREGTS
16                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
